Pee Cueiam.
Judgment of reversal having been rendered in tbe action November 12, 1909 [140 Wis. 648], and tbe record remitted to tbe trial court December 80tb following, costs in tbis court were not taxed until March 5, 1910. Tbe respondent appeared before the clerk at tbe taxation and objected to tbe taxation of any costs because the court bad no jurisdiction. Tbe objection being overruled and tbe costs taxed, a motion to review and set aside tire taxation is now made in tbis court.
We are satisfied that tbe taxation was proper. The statute places no time limit upon tbe taxation of costs in tbis court. They are to be taxed and inserted in tbe entry of' judgment on four days’ notice, in accordance with tbe order of the court. Sec. 2952, Stats. (1898). Execution is to issue on tbe judgment out of tbis court, and satisfaction is to-be entered by tbe clerk of tbis court. Sec. 2953, Stats. (1898). .After tbe record has been regularly transmitted to-tbe trial court tbis court has no power to vacate or modify tbe judgment in any way, because its jurisdiction for such purposes is at an end. Ott v. Boring, 131 Wis. 472, 110 N. W. 824, 111 N. W. 833. Tbe taxation and entry of costs, however, does not affect or modify tbe judgment rendered, but simply is a clerical act which reduces to concrete figures-tbe abstract command of tbe judgment already entered. Inasmuch as tbe judgment for costs must be enforced by process from tbis court and must be satisfied here, tbis court must necessarily retain power to do sucb acts pertaining to the-enforcement, satisfaction, and discharge of tbe judgment as become necessary for tbe due protection of tbe parties-. No-other court has power to do these acts and certainly tbe power must be lodged somewhere. Tbis court has offset two judgments rendered by it, though tbe records bad been long. *529previously transmitted to the trial court. Yorton v. M., L. S. & W. R. Co. 62 Wis. 367, 374, 21 N. W. 516, 23 N. W. 401.
We conclude that the taxation of costs was properly made, and the motion is denied with $10 costs.